Conviction for murder; punishment, seven years in the penitentiary.
We see no need for extended discussion of the facts in this case. There is no dispute of the fact that appellant cut the deceased a number of times with a knife from the effects of which death resulted quickly. It was shown that following a slight disturbance at a dance hall, resulting from appellant having slapped a girl, appellant and deceased had an altercation. *Page 103 
Appellant got hold of a piece of pipe, and deceased seems to have hurriedly left the place. Appellant pursued him. When next seen the two men were on the ground, appellant on top of deceased making striking motions with his hand. A witness who was near by said that as she came around appellant he was raising his right hand and she saw he had a knife in his hand. The length of the knife blade was about four inches. She testified she saw appellant strike deceased two or three times with the knife. After they got up she heard appellant say "You damn son-of-a-bitch, I will kill you." Another witness testified that after appellant arose from the body of deceased he said "I stabbed him twice and killed the son-of-a-bitch." Three serious wounds were observed in the body of deceased, any one of which an undertaker of experience testified would have produced death. Appellant and his witnesses told a somewhat different story. Reconciliation of conflicts in testimony is for the jury, and we are not inclined to the view that they were not justified in their conclusion of guilt and in the amount of punishment inflicted.
The record is here with a number of bills of exceptions, most of which are not in a condition to be considered. We find a bill of exceptions complaining of the testimony of the undertaker, above referred to, in which complaint is made of the reception of the testimony of the undertaker that deceased died as a result of the wounds he found on his body. The objection was that the witness was not an expert, but the testimony in the case makes it so perfectly clear and undisputed that death was the result of one or all of the blows inflicted as to make the matter one of immateriality.
There is another bill of exceptions complaining because the court refused to charge the jury that they could not consider testimony to the effect that appellant, prior to the difficulty which resulted in the death of Lemons, slapped the witness Ethel Mae Skaggs. We see no good reason why the court should have given such a charge. The fact that appellant slapped the girl in question was part of the res gestae of the offense, and immediately preceded the first difficulty. There is a bill of exceptions complaining of the charge of the court, but the qualification appended thereto by the trial judge certifies that no exceptions were taken to the charge. There are four or five bills of exceptions to argument, each of which is qualified with the statement that no objection was made to the argument, and no request made that the jury do not consider same.
There is a bill of exceptions complaining that the mother *Page 104 
of appellant was sworn, at the request of the State, and put under the rule, and that her presence and counsel in the conduct of the case were necessary to protect the rights of the accused. The court qualifies the bill by saying that no objection was made by anybody to putting this witness under the rule; that she had been subpoenaed by the State. The bill shows no error.
There are a number of bills which we suppose were intended to be considered as bystanders' bills. No one of said bills shows that it was presented to the trial court and by him refused, and that same was returned to counsel with any explanation or any reason for the court's action. One of the parties signing said bill of exceptions as a bystander makes an affidavit, which appears in the record, and which negatives the statement attributed to him in said bill of exceptions. One of said bystanders' bills is only signed by two people. None of the bystanders' bills are in condition to be considered by this court.
We have gone carefully over the entire record and find nothing showing any error for which the judgment should be reversed, and it is accordingly affirmed.
Affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.